Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11 and 13-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is: 
Huxham, U.S. Patent Application Publication No. 2015/0046329
Labaton (U.S. Patent Publication No. 2002/0191765)
Fisher (U.S. Patent Publication No. 2013/0203345)
The prior art fails to disclose at least the following limitations:
A method of operating a service server, the method comprising:
issuing identification information of a seller terminal in a payment when an identification information provision request of the seller terminal is received from a payment application server, wherein different identification information is issued to the seller terminal in a different payment;
recording the issued identification information in a list;
transmitting the issued identification information to the payment application server, wherein the payment application server is configured to transmit the issued identification information to the seller terminal such that the seller terminal generates a sound wave based on the issued identification information;
receiving, from the payment application server, identification information acquired based on the sound wave by a buyer terminal and dynamic code information of the buyer terminal, wherein the buyer terminal is configured to transmit the acquired identification information to the payment application server; 
determining whether the acquired identification information is valid; 
mapping the acquired identification information and the dynamic code information based on a result of the determining; and

wherein the determining whether the acquired identification information is valid comprises determining whether the acquired identification information is issued by the service server based on the list.

None of the prior art of record remedies the deficiencies found Huxham, Labaton and Fisher.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687